Citation Nr: 1814423	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-15 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2009 rating decision denied the Veteran's request to reopen his previously denied claim of service connection for a bilateral knee disability; the Veteran did not appeal this denial, and no new evidence relating to the knees was received within one year of the decision.

2.  Since the last final denial in July 2009, new and material evidence related to the issue of a bilateral knee disability has been received.


CONCLUSIONS OF LAW

1.  The July 2009 denial of the Veteran's request to reopen his previously denied claim of service connection for a bilateral knee disability became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104 (2017).

2.  New and material evidence has been received to reopen the previously denied claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.

In January 1982, the Veteran raised the issue of a 1971 right knee injury in service.  See 01/20/1982, VA 21-526 Veterans Application for Compensation or Pension.  In a June 1982 letter, VA informed the Veteran that the claimed condition was apparently acute and transitory, and that his separation examination failed to disclose any residuals, adding that VA would not take further action unless evidence was received to establish continuity and the resultant present existence of residuals of the disability.  See 06/23/1982, Notification Letter (e.g. VA 20-8993, VA 21-0290, PCGL). It should be noted that service treatment records show a left knee injury in October 1971.  See 02/03/2017, STR - Medical, at 3 & 18.  The RO noted this fact.  See 03/17/1982, Deferred Rating (e.g. VA Form 21-6789).  In view of this, the Board finds that the June 1982 denial encompassed both knees.

The Veteran did not appeal the June 1982 denial, and no new evidence was received within one year of its issuance.  As such it became final.  

In April 2009, the Veteran submitted a claim of service connection for a bilateral knee disability, which the RO treated as a request to reopen the previously denied claim.  See 04/13/2009, VA 21-4138 Statement In Support of Claim; 04/17/2009, VCAA/DTA Letter.  In a rating decision from 07/22/2009, the RO denied the Veteran's request to reopen his previously denied claim.  The Veteran did not appeal this determination, and no new evidence was received within one year of its issuance.  As such, the July 2009 rating decision became final.

In November 2010, the Veteran again raised the issue of service connection for a bilateral knee disability.   See 11/02/2010, VA 21-526b, Veteran Supplemental Claim.  Concerning his right knee, he asserted that it was secondary to his left knee.

Since the last final denial in July 2009, VA has received new and material evidence to reopen the Veteran's claims.  Significantly, he submitted private medical records that show a diagnosis of trauma-related osteoarthritis of the knees and suggest a history of knee treatment since at least 1983.  See 06/18/2013, Medical Treatment Record - Non-Government Facility, at 1, 2, & 7 (original document in Spanish); 02/21/2018, Translation Related, at 8 & 9 (translation to English).  Moreover, an April 2013 letter from a private provider indicates that the Veteran's knee conditions are the sequelae of an October 1971 injury in service.  Id. 

This new evidence relates to an unestablished element of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim of service connection for a bilateral knee disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. §3.156(a).  

ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a left knee disability is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for a right knee disability is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id. at 83.

Here, VA has not provided a VA examination specifically for the Veteran's knees.  Service treatment records show treatment for a knee injury in October 1971, and a private treatment provider has stated that the Veteran's current bilateral knee disability is related to that event.  In addition, both medical and lay evidence suggest a history of knee symptoms and treatment since at least 1978.  In this regard, the Veteran has stated that he underwent surgery for his right knee in 1978.  See s01/04/2011, VA 21-4138 Statement In Support of Claim; see also 03/19/2008, VA general examination (noting that the Veteran underwent a right knee meniscectomy in 1978).  In light of this evidence, the Board finds that a VA examination is warranted.

The record shows that the Veteran has received VA treatment for his knees.  
VA treatment records were associated with the claims file in January 2011.  These records date back to April 2010.  It is unclear when did the Veteran first sought VA treatment.  Therefore, on remand, VA should obtain any outstanding VA treatment records for the period prior to April 2010 and the period since January 2011.

Additionally, VA should contact the Veteran and ask him to identify all providers of knee treatment since service.  The Board is particularly interested in the reported 1978 surgery for the right knee.  To the extent possible, VA should take appropriate action to assist the Veteran in obtaining any outstanding private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records, to include records of knee treatment prior to April 2010 and since January 2011.  

2.  Ask the Veteran to identity all knee treatment since service, to specifically include the Veteran's reported 1978 right knee surgery.  For any identified private provider, ask the Veteran to authorize the release of, any outstanding medical records.  Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

3.  After associating any records from #1 and/or #2, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed knee disabilities.  Review of the claims file should be noted in the examiner's report.


The examiner should respond to the following:

(a) Is any current knee disability at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?

The examiner should ask the Veteran to provide a detailed history of his knee injuries and treatment, both during service and since service.  The Veteran's reported history should be documented in the examination report. 

The examiner should note that service treatment records show a knee injury in October 1971.  While the relevant treatment note appears to indicate that the injury was to the left knee, the Veteran has stated that the injury was actually to his right knee, suggesting that the treating provider may have made an error.  See 01/04/2011, VA 21-4138 Statement In Support of Claim.  The examiner should take into consideration this contention from the Veteran.

The examiner should also be aware that the Veteran reportedly underwent surgery (meniscectomy) for his right knee in 1978, and that the evidence suggests a long history of knee treatment.  See 01/04/2011, VA 21-4138 Statement In Support of Claim; 06/18/2013, Medical Treatment Record - Non-Government Facility, at 1 & 2 (original document in Spanish); 02/21/2018, Translation Related, at 8 & 9 (translation to English).


(b) Were the examiner to find that only one knee is disabled due to service, he or she should then indicate whether any disability in the other knee is at least as likely as not proximately due to, or aggravated by, the service-related knee disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

***

The examiner is to provide a comprehensive medical rationale for any opinion offered.  In forming an opinion, the examiner should not rely solely on the absence of corroborating evidence (of either treatment or a diagnosis).  Rather, the examiner should consider the extent to which there is a medical nexus between any in-service symptoms and a current disability.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


